711 N.W.2d 748 (2006)
474 Mich. 1112
TECHNOLOGY RECYCLING CORPORATION d/b/a Eclipse Technology, Plaintiff-Appellee,
v.
FORD MOTOR COMPANY, Defendant-Appellant, and
Greenleaf Acquisitions, LLC, Defendant.
Docket No. 129434, COA No. 259369.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the July 27, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
MARKMAN, J., would remand this case to the Court of Appeals as on leave granted.